UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6467


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO MARQUIS DRUITT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:06-cr-00052-sgw-1)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Marquis Druitt, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio    Marquis    Druitt      appeals    the    district        court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.            We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the      district     court.         United    States        v.   Druitt,         No.

5:06-cr-00052-sgw-1        (W.D.    Va.    filed    Feb.    18,    2009      &   entered

Feb. 24,    2009).       We    dispense    with    oral    argument     because        the

facts   and    legal     contentions      are   adequately       presented        in   the

materials      before    the    court     and   argument    would      not       aid   the

decisional process.

                                                                                 AFFIRMED




                                           2